
	
		I
		112th CONGRESS
		2d Session
		H. R. 4912
		IN THE HOUSE OF REPRESENTATIVES
		
			April 26, 2012
			Mr. Clarke of
			 Michigan introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on motor generator
		  units.
	
	
		1.Motor generator
			 units
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Motor generator units with three-phase cable assembly, the
						foregoing designed to function as a starter motor and electric motor
						supplementing the gasoline internal combustion engine and as a generator for
						recharging vehicle batteries in regenerative braking mode; certified by the
						importer for use in hybrid electric vehicles (provided for in subheading
						8511.40.00) FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
